DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Heck on 09/23/2021.

The application has been amended as follows: 
Replaced the most current claim set with the new claim set below:
1.	(Currently Amended) A delivery apparatus for delivering a medical device, comprising:
a torque shaft comprising an engagement portion comprising threads or grooves, a disengagement portion lacking the threads or grooves and having a first end adjacent to the engagement portion, and a stop disposed at a second end of the disengagement portion; and
a nut coaxially disposed over the torque shaft and comprising a threaded or grooved surface portion comprising threads or grooves configured to mate with the threads or grooves of the engagement portion of the torque shaft, wherein the disengagement portion of the torque shaft has a length that is at least as long as the threaded or grooved surface portion of the nut; 
a biasing device biasing the nut against the threads or grooves of the engagement portion when a rotational direction of the torque shaft is reversed; and
an anti-rotation member engaging the nut;
wherein the torque shaft is configured to be rotatable relative to the nut such that rotation of the torque shaft causes the nut to move axially along the threads or grooves of the engagement portion, wherein the anti-rotation member prevents rotation of the nut relative to the torque shaft as the nut moves axially along the torque shaft during rotation of the torque shaft, the threads or grooves of the nut disengaging from the threads or grooves of the engagement portion upon movement of the nut into the disengagement portion of the torque shaft, and wherein the stop prevents the nut from moving axially along the torque shaft beyond the disengagement portion.  

2.	(Previously Presented) The delivery apparatus of claim 1, wherein the nut comprises at least one axially raised portion configured to extend within an opening formed in a sheath disposed coaxially about the at least one axially raised portion, the sheath being disposed radially outwardly of the nut, wherein the torque shaft is disposed radially inwardly of the nut. 

3.	(Original) The delivery apparatus of claim 2, wherein axial movement of the nut relative to the torque shaft causes axial movement of the sheath.

4.	(Original) The delivery apparatus of claim 3, wherein the sheath is configured to receive and retain a prosthetic valve in a compressed delivery state, wherein axial movement of the nut moves the sheath axially relative to the prosthetic valve.

5.	(Cancelled) 

6.	(Currently Amended) The delivery apparatus of claim 1,wherein the biasing device comprises a spring coaxially disposed on the torque shaft along the disengagement portion

7.	(Currently Amended) The delivery apparatus of claim 1, wherein the biasing device comprises a resilient material disposed within the disengagement portion

8.	(Original) The delivery apparatus of claim 1, further comprising:
a handle, the handle defining an interior portion defining a handle engagement portion comprising threads or grooves and a handle disengagement portion lacking the threads or grooves; and
a slide nut disposed within the interior portion and comprising a threaded or grooved surface portion comprising threads or grooves configured to mate with the threads or grooves of the handle engagement portion;
wherein the handle disengagement portion has a length that is at least as long as a length of the threaded or grooved surface portion of the slide nut and the handle is configured to be rotatable relative to the slide nut such that rotation of the handle causes the slide nut to move axially along the threads or grooves of the handle engagement portion, the threads or grooves of the slide nut disengaging from the threads or grooves of the handle engagement portion upon movement of the slide nut into the handle disengagement portion.

	9.	(Original) The delivery apparatus of claim 8, wherein the handle comprises a biasing device biasing the slide nut against the threads or grooves of the handle engagement portion when a rotational direction of the handle is reversed.

	10.	(Original) The delivery apparatus of claim 8, wherein the slide nut is attached to a pull wire, the pull wire coupled to a distal end potion of a shaft of the delivery apparatus.  

11-15.	(Cancelled) 

16.	(Currently Amended) A delivery apparatus for delivering a medical device, comprising:
an elongated, first component comprising an engagement portion having threads or grooves and a disengagement portion lacking the threads or grooves, the disengagement portion have a first end adjacent the engagement portion and a second end spaced apart from the engagement portion; 
a stop formed at the second end of the disengagement potion of the elongated, first component; 
a travelling, second component coaxially disposed relative to the first elongated component, the travelling component comprising threads or grooves configured to mate with the threads or grooves of the first elongated component; 
a biasing device disposed proximate the disengagement portion of the elongated, first component, the biasing device biasing the travelling component against the threads or grooves of the engagement portion when a rotational direction of the travelling component relative to the elongated, first component is reversed;
wherein the elongated component is configured to be rotatable relative to the travelling component such that rotation of the elongated component causes the travelling component to move axially along the threads or grooves of the engagement portion in a first axial direction, the threads or grooves of the travelling component disengaging from the threads or grooves of the engagement portion upon movement of the travelling component into the disengagement portion of the elongated component such that continued rotation of the elongated component does not cause the travelling component to move in the first axial direction and any movement of the travelling component relative to the disengagement portion in the first axial direction is constrained by the stop after the threads or grooves of the travelling component disengage from the threads or grooves of the elongated component.  



18.	(Previously Presented) The delivery apparatus of claim 16, wherein the travelling component is secured against rotation relative to the elongated component as the travelling component moves in the first axial direction upon rotation of the elongated component.  

19.	(Original) The delivery apparatus of claim 16, wherein the disengagement portion has a length that is at least as long as a length of a threaded or grooved portion of the travelling component.

20.	(Original) The delivery apparatus of claim 16, wherein the disengagement portion has a length that is equal to or greater than the length of the travelling component.  

21.	(Previously Presented) The delivery apparatus of claim 1, wherein:
the anti-rotation member comprises a fork at least partially coaxially disposed radially outwardly of the torque shaft and the nut, the fork defining at least one longitudinally expending aperture, wherein the nut comprises a radially outwardly extending portion that extends at least partially into the at least one longitudinally extending aperture.

22.	(Previously Presented) The delivery apparatus of claim 21, further comprising:
a sheath at least partially coaxially disposed radially outwardly of the fork, an outer radial surface of the sheath defining a sheath aperture, wherein the radially outwardly extending portion of the nut extends into the sheath aperture.



24.	(Previously Presented) The delivery apparatus of claim 1, further comprising:
a sheath at least partially coaxially disposed radially outwardly of the torque shaft, wherein the nut is coupled to the sheath.

25.	(Currently Amended)  A delivery apparatus for delivering a medical device, comprising:
a handle comprising a rotatable component having an engagement portion comprising threads or grooves and a disengagement portion lacking the threads or grooves; 
a shaft extending from the handle;
a slide nut disposed within the handle and comprising a threaded or grooved surface portion comprising threads or grooves configured to mate with the threads or grooves of the handle engagement portion; 
a biasing device biasing the slide nut against the threads or grooves of the engagement portion when a rotational direction of the rotatable component is reversed; and
a pull wire comprising a proximal end portion and a distal end portion, the proximal end portion coupled to the slide nut and a distal end portion affixed to a distal end portion of the shaft; 
wherein the disengagement portion has a length that is at least as long as a length of the threaded or grooved surface portion of the slide nut and the rotatable component is configured to be rotatable relative to the slide nut such that rotation of the rotatable component causes the slide nut to move axially along the threads or grooves of the engagement portion, the threads or grooves of the slide nut disengaging from the threads or grooves of the engagement portion upon movement of the slide nut into the disengagement portion; and 


26.	(Cancelled)  

	27.	(New) The delivery apparatus of claim 25, wherein the biasing device comprises a spring.

28.	(New) The delivery apparatus of claim 25, wherein the biasing device comprises a resilient material disposed within the disengagement portion.

Allowable Subject Matter
Claims 1-4, 6-10, 16-25, and 27-78 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 1, 16 and 25, the prior art fails to disclose, in combination with other limitations of the claims, a delivery apparatus for delivering a medical device comprises a biasing device disposed proximate the disengagement portion of the elongated, first component and biasing the nut against the threads or grooves of the engagement portion when a rotational direction of the torque shaft is reversed.
The closest prior art US 2010/0030255 to Berra et al. teaches a delivery apparatus for delivering a medical device (Figure 12; 710), comprising: an elongated, first component/torque shaft (Figure 12; 720) comprising an engagement portion having threads or grooves (Figure 12; 726) and a disengagement portion lacking the threads or grooves (Figure 12; 724); a travelling, second component/nut coaxially disposed relative to the first elongated component (Figure 12; 712), the travelling component comprising threads or grooves configured to mate with the threads or grooves of the first elongated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHONG SON H DANG/Primary Examiner, Art Unit 3771